Exhibit 10.4 ANCILLARY SERVICE AGREEMENT This Ancillary Service Agreement (“Agreement”) is made and entered into as of the 11th day of April, 2009 (“Effective Date”) by and between Beech Street Corporation, a California corporation (“Beech”), and Woodridge SA Services (“Provider”). WHEREAS, Provider is a health care provider that is duly licensed and authorized to provide health care services in the state of its location; WHEREAS, Beech has developed and maintains networks of health care providers for purchasers of health care services and would like Provider to participate in such networks; and WHEREAS, Provider desires to participate in such networks by providing health care services to Eligible Persons in accordance with the terms of this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual promises and covenants herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE I – DEFINITIONS Beech Affiliate means any person, firm, corporation, partnership, association or other entity that directly or indirectly or through one of more entities controls, is controlled or is under common control with Beech. Beech Network means the network of Participating Providers. Copayment, Coinsurance or Deductible means a payment that is the financial responsibility of the Eligible Person for Covered Services as defined under the applicable Plan. Covered Services means the health care services provided pursuant to a Plan. Eligible Persons means the persons entitled to receive Covered Services pursuant to a Plan. Medically Necessary or Medical Necessity means services or supplies that satisfy the Medical Necessity requirements under the applicable Plan. Network Access Agreement means an agreement between a Payor or one or more intermediaries and Beech or a Beech Affiliate to access the Beech Network. Participating Providers means those health care providers that have directly or indirectly entered into an agreement with Beech or a Beech Affiliate to provide Covered Services with regard to the Plan applicable to the Eligible Person. ANCILLARY PROVIDER 2007
